DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments dated November 03, 2021 have been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mehrman (US 20170105368 A1) in view of Brooke (US 20080229661 A1) and Stover (US 20070062112 A1).
Regarding claim 1, Mehrman teaches a hydroponic grow system (Figs 1-23B) comprising:
a grow container (Fig 1 Item 110-upper box);
a reservoir (Fig 2 Item 104- bottom box/pump tank) comprising: 
a water pump (Fig 2 Item 130- water pump) comprising:
an input (Fig 2) that draws fluid into the pump ([0043], Note: all water pumps have an input that allows fluid to enter the pump.); and
an output (Fig 2 Item 150- water supply line) that expels fluid out of the pump. As interpreted by the examiner, the reservoir and water pump system as taught by Mehrman is similar in structure and function to the instant application. The water pump (130) provides fluid to the plant container (110) through the water supply line (150) and water manifold (148) as well as recirculates fluid directly to the reservoir (104) via a recirculation supply (156) in fluid connection with the water pump (130). While the exact connection points are not named, the structure and teachings provided above would allow one of ordinary skill in the art to create a recirculating nutrient fluid system as described in applicant’s specification and drawings.
Mehrman is silent as to:
a plurality of grow containers;
an inlet that permits fluid to flow into the reservoir, the inlet comprising a first connector;
an outlet that permits fluid to flow out of the reservoir, the outlet comprising a second connector;
wherein the output of the water pump is coupled to the inlet of the reservoir via the first connector and the fourth connector, the outlet of the reservoir is coupled to the input of the water pump via the second connector and the third connector, and the output of the water pump is coupled to an inlet of at least one grow container from the plurality of grow containers.
Brooke teaches within the same field of endeavor and reasonably pertinent to the invention a hydroponic plant nutrient circulation/distribution system (Figs 1-13) comprising a plurality of grow containers (Fig 9 Items 102, 103, 104- reservoirs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  Mehrman’s hydroponic grow system with the further teachings of Brooke’s plurality of grow containers in order to expand the hydroponic system, accommodating a variety of different plant types.
Stover teaches within the same field of endeavor and reasonably pertinent to the invention a method and apparatus for cultivation of subaquatic vegetation (Figs 1-6) comprising:
an inlet that permits fluid to flow into the reservoir (Fig 6 See image below), the inlet comprising a first connector (Fig 6 See second image below);

    PNG
    media_image1.png
    426
    588
    media_image1.png
    Greyscale
an outlet (Fig 6 See image below) that permits fluid to flow out of the reservoir ([0033]), the outlet comprising a second connector (Fig 6 See second image below);
 wherein the output of the water pump (Fig 6- water pumps) is coupled to the inlet of the reservoir (Fig 6 Item 60- storage tank) via the first connector and the fourth connector, the outlet of the reservoir is coupled to the input of the water pump via the second connector and the third connector, and the output of the water pump is coupled to an inlet of at least one grow container (Fig 6 Item 12- growing trough) from the plurality of grow containers (Fig 6 See image below regarding connectors). As interpreted by the examiner, Stover teaches a hydroponics system wherein the water pump is an external component separate from the reservoir and growing containers capable of circulating fluid to the growing container as well as recirculating fluid through the reservoir.

    PNG
    media_image2.png
    434
    671
    media_image2.png
    Greyscale
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  Mehrman’s hydroponic grow system with the further teachings of Stover’s pump and connectors in order to provide an external pumping system, allowing convenient access to components for repair or replacement.
Regarding claim 2, modified Mehrman teaches all of the abovementioned claim 1 and further teaches wherein at least one outlet from at least one grow container from the plurality of grow containers is coupled to the input of the water pump ([0044]).
Regarding claim 4, modified Mehrman teaches all of the abovementioned claim 1 and further teaches an air pump (Fig 1 Item 120- air pump) having an output coupled to an inlet of at least one grow container from the plurality of grow containers ([0040]).
Regarding claim 5, modified Mehrman teaches all of the abovementioned claim 1 and further teaches wherein at least one grow container from the plurality of grow containers comprises an injector having a first output nozzle (Fig 2 Item 142- spray water header, [0042]).
Regarding claim 6, modified Mehrman teaches all of the abovementioned claim 5 but is silent as to wherein the injector further comprises a second output nozzle and the nozzles are aligned with the at least one grow container such that a vortex is generated in the at least one grow container.
Stover teaches within the same field of endeavor and reasonably pertinent to the invention a method and apparatus for cultivation of subaquatic vegetation (Figs 1-6) wherein the injector (Fig 2 Item 35- water feeder pipe) further comprises a second output nozzle (Fig 2 Item 37- nozzles) and the nozzles are aligned with the at least one grow container such that a vortex is generated in the at least one grow container ([0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Mehrman’s injector with the further teachings of Stover’s adjustable nozzles in order to create a variety of currents in the system, mimicking real world growth conditions in order to stimulate plant growth.
Regarding claim 21, modified Mehrman teaches all of the abovementioned claim 1 and further teaches wherein at least one outlet of at least one grow container from the plurality of grow containers is coupled to at least one inlet of at least one other grow container from the plurality of grow containers (Brooke- Fig 9 Items 102,103,104- reservoirs, [0040]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrman (US 20170105368 A1) in view of Brooke (US 20080229661 A1) and Stover as applied to claim 5 above, and further in view of Valmont (US 20170208757 A1).
Regarding claim 7, modified Mehrman teaches all of the abovementioned claim 1 but is silent as to wherein the reservoir comprises a mixing vessel having an injector.
Valmont teaches within the same field of endeavor and reasonably pertinent to the invention a horticultural nutrient control system wherein the reservoir comprises a mixing vessel (Fig 2 Item 60- tank) having an injector (Fig 2 Item 75- fluid eductors, [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Mehrman’s reservoir with the further teachings of Valmont’s mixing vessel in order to evenly distribute nutrients into the reservoir. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-7, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments. Applicant’s amended claims have been addressed in the 103 rejection section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Attached art not relied upon is directed towards the general state of multi-container hydroponics/aeroponics, pumping systems, valve systems, nutrient mixing, and nozzles.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB K HRUBES whose telephone number is (303)297-4295. The examiner can normally be reached Monday-Friday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.K.H./Examiner, Art Unit 3642         
                                                                                                                                                                                               /JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642